NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANTHONY P. MIELE III,                           No.    17-16030

                Plaintiff-Appellant,            D.C. No. 3:15-cv-00199-LB

 v.
                                                MEMORANDUM*
FRANKLIN RESOURCES, INC.;
CHARLES B. JOHNSON,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Laurel D. Beeler, Magistrate Judge, Presiding

                     Argued and Submitted October 11, 2018
                           San Francisco, California

Before: TASHIMA and MURGUIA, Circuit Judges, and CHATIGNY,** District
Judge.

      Plaintiff-Appellant Anthony P. Miele III brings this diversity action against

Defendants-Appellees Franklin Resources, Inc. (“Franklin”), and its former Chief

Executive Officer, Charles B. Johnson, seeking relief under Delaware law for the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Robert N. Chatigny, United States District Judge for
the District of Connecticut, sitting by designation.
                                          1
defendants’ mishandling of his shares of Franklin common stock. The District

Court granted summary judgment to Franklin after concluding that Miele’s claims

are time-barred, and granted Johnson’s motion to dismiss on the ground that

Johnson had not breached his fiduciary duty to Miele. We assume the parties’

familiarity with the facts and procedural history. After de novo review, we affirm.

See John Doe 1 v. Abbott Labs., 571 F.3d 930, 933 (9th Cir. 2009).

                            I. Claims Against Franklin

      Miele brings claims against Franklin for (1) wrongful registration of

securities, 6 Del. C. § 8-404; and (2) replacement of lost, destroyed, or wrongfully

taken security certificates, 6 Del. C. § 8-405. Franklin relies on 6 Del. C. § 8-406,

which provides an affirmative defense to both claims. Section 8-406 provides: “If

a security certificate has been lost, apparently destroyed, or wrongfully taken, and

the owner fails to notify the issuer of that fact within a reasonable time after the

owner has notice of it and the issuer registers a transfer of the security before

receiving notification, the owner may not assert against the issuer a claim for

registering the transfer under Section 8-404 or a claim to a new security certificate

under Section 8-405.” Franklin contends that Miele had notice of the loss,

apparent destruction, or wrongful taking of his Franklin shares in 1992, more than

two decades before he notified Franklin. Miele replies that he did not have notice

until 2012 or 2013. Based on careful analysis of the extensive summary judgment


                                           2
record, the District Court concluded that Miele had notice in 1992 by virtue of a

letter he received from the Internal Revenue Service, that he failed to notify

Franklin within a reasonable time, and that Franklin was therefore entitled to

summary judgment under § 8-406. We affirm for substantially the same reasons

stated by the District Court.

      Delaware law provides that a person has notice of a fact if “[f]rom all the

facts and circumstances known to the person at the time in question,” the person

“has reason to know that it exists.” 6 Del. C. § 1-202(a)(3); see also Hercules Inc.

v. Leu Tr. & Banking (Bahamas) Ltd., 611 A.2d 476, 484 (Del. 1992) (observing

that a person has “reason to know” of a fact “when he or she possesses information

from which a person of reasonable intelligence . . . would infer that the fact in

question exists”) . The IRS notice Miele received in 1992 informed him that he

owed taxes on over $40,000 of dividends from Franklin shares. The notice put him

in possession of information from which a person of reasonable intelligence would

infer that he owned Franklin shares entitling him to significant dividends, which he

had not received. Hercules, 611 A.2d at 484. At that time, Miele had “reason to

know” that any Franklin shares he owned had been “lost, apparently destroyed, or

wrongfully taken.” 6 Del. C. §§ 1-202(a)(3), 8-406.1


      1
            The District Court concluded that 6 Del. C. § 8-406’s clock begins to
run when a plaintiff receives inquiry notice. Miele v. Franklin Res., Inc., No. 15-
CV-00199-LB, 2017 WL 1407703, at *19-24 (N.D. Cal. Apr. 20, 2017). A

                                          3
      The District Court therefore correctly concluded that 6 Del. C. § 8-406 bars

Miele’s claims against Franklin. Miele’s more than two-decade delay in notifying

Franklin of his loss was unreasonable. Furthermore, unrebutted record evidence

establishes that Franklin registered a transfer of the securities. Miele disputes that

a transfer occurred, but he does not proffer a plausible alternative explanation for

his removal from the list of Franklin shareholders or the precipitous decline in his

number of Franklin shares to zero. Cf. 17 C.F.R. § 240.17Ad-11 (requiring

transfer agents to periodically reconcile records). Miele argues that 6 Del. C. § 8-

406 applies only when a plaintiff discovers a loss, apparent destruction, or

wrongful taking of shares before a transfer is registered. However, his argument

has no support in the statute’s language or in Delaware case law. See 6 Del. C. §



plaintiff is placed on inquiry notice when, under the circumstances, “persons of
ordinary intelligence and prudence would have facts sufficient to put them on
inquiry which, if pursued, would lead to the discovery of the injury.” In re Dean
Witter P’ship Litig., No. Civ. A. 14816, 1998 WL 442456, at *7 (Del Ch. July 17,
1998) (emphasis in original). The parties dispute whether inquiry and constructive
notice are distinct, and if so, which standard applies. See, e.g., Ibanez v. Farmers
Underwriters Ass’n, 534 P.2d 1336, 1340 (Cal. 1975) (noting that the California
counterpart to Del. C. § 8-406 “contemplates . . . constructive notice”) (citing
Weller v. Am. Tel. & Tel. Co., 290 A.2d 842, 845 (Del. Ch. 1972)); In re Tyson
Foods, Inc., 919 A.2d 563, 585 (Del Ch. 2007) (stating that the plaintiff was on
“inquiry notice” “where the plaintiff was objectively aware, or should have been
aware, of facts giving rise to the wrong”). However, we need not decide which
notice standard governs under § 1-202(a)(3) because the summary judgment record
establishes that Miele had “reason to know” of his claims in 1992, whether
analyzed under a constructive or inquiry notice standard. 6 Del. C. § 1-202(a)(3).


                                           4
8-406 (requiring that the issuer register a transfer before the issuer receives

notification of plaintiff’s claim); Weller v. Am. Tel. & Tel. Co., 290 A.2d 842, 843-

45 (Del. Ch. 1972) (considering New York equivalent of Del. C. § 8-406 when

plaintiff learned of theft of securities after transfer was registered).2

                             II. Claim Against Johnson

      The District Court correctly dismissed Miele’s breach of fiduciary duty

claim against Johnson. Officers of a Delaware corporation such as Franklin owe

duties of care and loyalty to the corporation and its shareholders. Gantler v.

Stephens, 965 A.2d 695, 708-09 (Del. 2009). Miele’s contention that Johnson

should have contacted him directly about his Franklin shares is divorced from any

business decision and therefore falls outside the scope of Johnson’s duty of care.

See In re Walt Disney Co. Derivative Litig., 907 A.2d 693, 749-50 (Del. Ch. 2005).

Nor has Miele shown a breach of the duty of loyalty, which “[e]ssentially” requires

that “the best interest of the corporation and its shareholders takes precedence over

any interest possessed by a director, officer or controlling shareholder and not




      2
             Miele asserts that the District Court erred by resolving several factual
disputes against him. However, any such disputes are immaterial. See Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986) (“[T]he mere existence of some
alleged factual dispute between the parties will not defeat an otherwise properly
supported motion for summary judgment; the requirement is that there be no
genuine issue of material fact.”).


                                            5
shared by the stockholders generally.” Cede & Co. v. Technicolor, Inc., 634 A.2d

345, 361 (Del. 1993) (emphasis omitted).

      AFFIRMED.




                                        6